Illinois Official Reports

                                      Supreme Court



                                People v. Jolly, 2014 IL 117142




Caption in Supreme       THE PEOPLE OF THE STATE OF ILLINOIS, Appellee, v. JOHN
Court:                   WILLIE JOLLY, Appellant.



Docket No.               117142



Filed                    December 4, 2014
Modified upon
denial of rehearing      January 28, 2015



Held                       The common law developed from the 1984 Krankel decision provides
(Note: This syllabus that a pro se posttrial claim of ineffective trial assistance calls for
constitutes no part of the appointment of new counsel if a factual inquiry shows possible
opinion of the court but neglect, but not if the claim lacks merit or pertains only to trial
has been prepared by the strategy; and, because new counsel is not appointed at this stage,
Reporter of Decisions prosecutorial participation, if any, should be only de minimis, and
for the convenience of adversarial participation by the State against a pro se defendant called
the reader.)               for the remand of a cocaine case for a new preliminary Krankel
                           hearing without such participation and before a different judge.




Decision Under           Appeal from the Appellate Court for the Fourth District; heard in that
Review                   court on appeal from the Circuit Court of McLean County, the Hon.
                         Scott D. Drazewski, Judge, presiding.


Judgment                 Reversed and remanded with instructions.
     Counsel on                Michael J. Pelletier, State Appellate Defender, Karen Munoz and
     Appeal                    Jacqueline L. Bullard, Deputy Defenders, and Martin J. Ryan,
                               Assistant Appellate Defender, of the Office of the State Appellate
                               Defender, of Springfield, for appellant.

                               Lisa Madigan, Attorney General, of Springfield (Carolyn E. Shapiro,
                               Solicitor General, and Michael M. Glick and Erica Seyburn, Assistant
                               Attorneys General, of Chicago, of counsel), for the People.



     Justices                  JUSTICE KILBRIDE delivered the judgment of the court, with
                               opinion.
                               Chief Justice Garman and Justices Freeman, Thomas, Karmeier,
                               Burke, and Theis concurred in the judgment and opinion.



                                                OPINION

¶1         This case arises in the context of a preliminary inquiry into a defendant’s pro se posttrial
       allegations of ineffective assistance of trial counsel pursuant to this court’s decision in People
       v. Krankel, 102 Ill. 2d 181 (1984). More specifically, this appeal requires us to resolve a
       conflict in the appellate court on the appropriate treatment of a circuit court’s decision to allow
       the State’s adversarial participation in a preliminary Krankel inquiry. The State concedes that
       the circuit court’s decision to allow its adversarial participation is erroneous.
¶2         Here, defendant, John Willie Jolly, filed a pro se posttrial motion alleging ineffective
       assistance of trial counsel. Ultimately, the circuit court of McLean County conducted a
       preliminary Krankel inquiry on defendant’s claims. In relevant part, the circuit court
       erroneously permitted the State to participate in an adversarial manner and relied on matters
       outside the record during that inquiry.
¶3         On direct appeal, the appellate court affirmed the trial court’s denial of defendant’s
       posttrial motion, concluding that the trial court’s errors were harmless beyond a reasonable
       doubt. 2013 IL App (4th) 120981. For the reasons that follow, we reverse and remand.

¶4                                           BACKGROUND
¶5         In 2010, defendant was charged with unlawful delivery of a controlled substance. At his
       jury trial in the circuit court of McLean County, the State’s evidence consisted largely of the
       testimony of Robbie Gunn, a 45-year-old confidential informant. Gunn, a self-admitted drug
       addict, had three felony convictions for delivery of a controlled substance. In June 2009, a
       Bloomington police detective arrested Gunn for selling illegal drugs. In exchange for the
       State’s agreement to dismiss that charge and an unrelated misdemeanor drug charge, Gunn
       agreed to act as a confidential informant for controlled buys.



                                                    -2-
¶6         On March 18, 2010, Gunn arranged to buy cocaine from defendant, whom Gunn knew as
       “Bud.” Gunn explained that he had dealt with defendant on multiple prior occasions, and he
       recognized defendant’s voice and appearance. At the direction of a police detective, Gunn
       called defendant to purchase cocaine. Gunn agreed to purchase $50 worth of cocaine from
       defendant at their “normal spot” on Mulberry Street. Defendant arrived at the agreed upon
       location in a burgundy car, and Gunn purchased the cocaine through the passenger window of
       defendant’s car. On cross-examination, Gunn explained that he did not wear a surveillance
       wire during the transaction, and he used his own cell phone to call defendant. Gunn admitted
       that working as a confidential informant was his only source of income during that time period.
¶7         The State also presented the testimony of the police officers involved in the operation. One
       officer observed defendant leave his residence at 1:41 p.m. in a car matching Gunn’s
       description. Shortly thereafter, at 1:47 p.m., a second officer saw defendant arrive in the
       vehicle, and then saw Gunn briefly lean into the passenger window. After the sale was
       complete, police officers attempted to stop defendant’s vehicle, but defendant drove away. The
       officers pursued defendant in unmarked squad cars with their lights and sirens activated. As
       defendant fled in his vehicle, the pursuing officers saw defendant throw out paper.
¶8         Police officers ended the vehicle pursuit for reasons of public safety, but they successfully
       apprehended defendant about 10 or 15 minutes later when another officer observed defendant
       exit his parked car. Defendant possessed a cell phone with a number matching the one called
       by Gunn. Officers also recovered the paper thrown from defendant’s vehicle, and discovered
       that it was torn United States paper currency. Although the damaged currency could not be
       conclusively matched, the recovered pieces with partial serial numbers matched with numbers
       on the prerecorded currency that law enforcement provided to Gunn for the controlled buy.
       The parties stipulated that the substance that Gunn purchased from defendant weighed 0.1
       gram and contained cocaine.
¶9         Defendant did not present any evidence. Following closing arguments, the jury found
       defendant guilty of delivery of a controlled substance. The circuit court sentenced defendant to
       16 years’ imprisonment as a Class X offender, based on his prior felony convictions.
¶ 10       On October 25, 2010, defendant filed a pro se motion, titled “Motion to Reduce Sentence.”
       In addition to challenging his sentence, defendant challenged the effectiveness of his trial
       counsel. Specifically, defendant argued that his trial counsel was ineffective because counsel
       failed to: (1) move to reduce defendant’s bond; (2) obtain defendant’s consent before waiving
       his right to a speedy trial; (3) appear in court to represent defendant during one or more pretrial
       hearings; (4) provide defendant access to discovery materials; (5) discuss trial strategy with
       defendant or visit him; and (6) prepare to represent defendant at trial because counsel was
       preparing for another criminal case.
¶ 11       On November 19, 2010, the McLean County public defender’s office filed a letter
       notifying the court that defendant’s trial counsel was no longer a public defender contract
       attorney and that a new assistant public defender had been assigned.
¶ 12       On November 23, 2010, defendant filed a second pro se motion, titled “Motion to Amend
       the Motion to Reduce Sentence.” In relevant part, defendant added new claims of ineffective
       assistance of trial counsel. Specifically, defendant argued that his trial counsel was ineffective
       for failing to: (1) object to the State’s testimony on the recovered currency; (2) challenge
       Gunn’s credibility; (3) challenge the sufficiency of the evidence; (4) object to the police


                                                    -3-
       officer’s testimony that defendant’s voice was recorded; (5) object to the lack of testimony
       from experts on the State’s exhibits, including the admission of cocaine; (6) file a motion to
       dismiss the charges for lack of evidence; and (7) file a motion to suppress the recovered
       cocaine and pieces of currency.
¶ 13       Following a hearing with defendant represented by new counsel from the public defender’s
       office, the circuit court denied defendant’s pro se motion to reduce sentence, finding that the
       sentence was not excessive. The court also rejected defendant’s claims of ineffective
       assistance of trial counsel, finding those claims untimely. Alternatively, the court found that
       defendant’s claims of ineffective assistance could be considered as plain error by the appellate
       court or pursued in a postconviction petition.
¶ 14       In the first direct appeal in this case, the appellate court reversed, holding that the trial court
       erred by failing to conduct any inquiry into defendant’s claims of ineffective assistance of trial
       counsel. The court remanded the matter to the circuit court for a new hearing and preliminary
       inquiry under Krankel. People v. Jolly, 2012 IL App (4th) 110033-U.
¶ 15       On remand, the circuit court conducted a preliminary Krankel inquiry, the subject of the
       instant appeal. At the beginning of the hearing, the court allowed defendant’s new attorney
       from the public defender’s office to be excused from the proceeding. Thus, defendant
       proceeded pro se at the hearing.
¶ 16       Upon seeing defendant’s original trial counsel, Mr. Welch, in the courtroom, the circuit
       court asked defendant whether he preferred that Welch leave the courtroom until he was
       needed to testify. Defendant replied that he did not want Welch present until he was needed.
¶ 17       The circuit court then explained to defendant that the preliminary inquiry under Krankel
       was intended to address defendant’s claims of ineffective assistance that he raised in his two
       posttrial motions. The court opined that “there is no specific method that the reviewing courts,
       whether it [is] the Illinois Appellate or the Illinois Supreme Court, have defined as far as the
       manner in which this type of proceeding would be conducted.” Nonetheless, the court
       explained that it would seek to keep the proceeding as “informal as possible recognizing that
       the ultimate determination is to make a good record” of the court’s final ruling on those claims.
¶ 18       Next, the circuit court extensively reviewed each of defendant’s claims and allowed
       defendant to explain each claim. During that exchange, however, the trial court repeatedly
       stopped defendant from making any argument on his claims. At one point, the court explained
       that its goal in the hearing was to “ascertain what the assertions of ineffective assistance are,”
       but that “we are not here to go ahead and argue, that being the specific merits of [defendant’s
       claims].”
¶ 19       When the circuit court finished questioning defendant about his claims, the court asked the
       State if it wanted to submit any evidence. More specifically, the court offered the State the
       opportunity to “rebut” defendant’s claims but repeated its earlier observation that the
       proceeding was “not a full evidentiary hearing.” The State replied affirmatively and indicated
       that they wanted to call Welch as a witness. The court agreed to let the State call Welch as a
       witness but prohibited defendant from cross-examining Welch because of the preliminary
       nature of the proceeding. The court again emphasized that the proceeding was not intended to
       be an evidentiary hearing, regardless of whether the court or the State questioned Welch.
¶ 20       After Welch was called and sworn in as a witness, the State questioned him at length on
       defendant’s claims that he was ineffective. In answering the State’s questions, Welch generally

                                                      -4-
       rebutted or otherwise denied defendant’s claims that he provided ineffective trial assistance.
       The State also solicited testimony from Welch explaining that he did not file a motion to
       reduce defendant’s bond or a motion to suppress the recovered evidence because he did not
       believe those motions would have been successful. In response to the State’s questioning,
       Welch also informed the court that he had substantial experience trying criminal cases,
       estimating that he had “handled” over 1,000 criminal cases in his 31-year career as an attorney.
       After the State finished questioning Welch, the circuit court also asked Welch questions about
       defendant’s claims.
¶ 21        The circuit court then permitted the parties to present argument on whether a full
       evidentiary hearing under Krankel was necessary. Both parties presented brief arguments.
       Defendant, appearing pro se, contended that he was entitled to a full evidentiary hearing
       because he was denied a “proper trial” as a result of his counsel’s ineffective assistance. The
       State countered that defendant failed to show that his counsel was ineffective and, therefore,
       was not entitled to a full evidentiary hearing on his claims.
¶ 22        At the close of the hearing, the circuit court reemphasized the preliminary nature of the
       proceeding and explained that it was not intended to be a full evidentiary hearing. When
       describing how it reviewed defendant’s claims, the court stated that it considered the factual
       basis of the claims, the merit of the claims, whether the claims pertained to trial strategy, and
       whether they constituted ineffectiveness under the governing Strickland test. In addition, the
       court indicated that it would consider the statements of defendant and Welch, the court file, and
       its own observation of Welch’s performance during defendant’s trial. Last, and relevant to this
       appeal, the trial court also indicated that it would consider evidence not in the record.
       Specifically, the trial judge stated he would rely on his personal knowledge of Mr. Welch’s
       work as an attorney in prior unrelated criminal cases. The judge explained that he was familiar
       with Mr. Welch’s work “during that period of time that both of us were in the criminal felony
       division” and “would have had numerous encounters with one another.” The court then ruled
       that it would not appoint new counsel or proceed to a full evidentiary hearing because each of
       defendant’s allegations lacked merit or pertained to trial strategy.
¶ 23        On direct appeal, the appellate court affirmed. Although finding that the circuit court erred
       when it allowed the State to question Welch and considered Welch’s conduct in other cases,
       the court concluded that those errors were harmless beyond a reasonable doubt. 2013 IL App
       (4th) 120981.
¶ 24        This court allowed defendant’s petition for leave to appeal. Ill. S. Ct. R. 315 (eff. July 1,
       2013).

¶ 25                                           ANALYSIS
¶ 26        On appeal, defendant argues that the circuit court’s judgment must be reversed because the
       court failed to hold a proper preliminary Krankel hearing limited to investigating the factual
       basis for his claims and, instead, erroneously transformed the proceeding where he appeared
       pro se into an adversarial evidentiary hearing. Defendant also faults the circuit court for
       relying on matters outside the record, namely, the trial judge’s experience with defendant’s
       trial counsel in other criminal cases. Citing the appellate court’s decision in People v. Fields,
       2013 IL App (2d) 120945, defendant argues that it is not harmless error when the trial court
       permits the State’s adversarial involvement in a preliminary Krankel hearing.


                                                   -5-
¶ 27        In response, the State concedes that the circuit court erred in permitting the State’s
       adversarial participation in the preliminary inquiry and erred when it relied on matters outside
       the record. Nonetheless, the State argues that those procedural errors were harmless because
       the circuit court created a record sufficient for appellate review, the primary goal of a
       preliminary Krankel inquiry. Thus, the State contends that the appellate court here correctly
       determined that the errors made by the circuit court were harmless beyond a reasonable doubt
       because the record demonstrates that defendant’s underlying claims of ineffective assistance of
       counsel lacked merit. The State cautions this court that accepting defendant’s argument
       “would require this Court to classify procedural Krankel errors as ‘reversible’ or ‘structural’
       errors.” The State argues that reversible structural error is reserved to a narrow class of cases
       not including Krankel-related errors.
¶ 28        The issue of whether the circuit court properly conducted a preliminary Krankel inquiry
       presents a legal question that we review de novo. See People v. Moore, 207 Ill. 2d 68, 75
       (2003). Similarly, we review de novo the legal question of whether harmless error applies to
       errors committed during a Krankel proceeding. See Moore, 207 Ill. 2d at 80-81; People v. Nitz,
       143 Ill. 2d 82, 135 (1991).
¶ 29        The common law procedure developed from our decision in Krankel is triggered when a
       defendant raises a pro se posttrial claim of ineffective assistance of trial counsel. People v.
       Krankel, 102 Ill. 2d 181 (1984); People v. Patrick, 2011 IL 111666, ¶ 29. Under the rule
       developed from Krankel and its progeny, it is settled that new counsel is not automatically
       appointed when that type of claim is raised. Moore, 207 Ill. 2d at 77. Instead:
                “when a defendant presents a pro se posttrial claim of ineffective assistance of counsel,
                the trial court should first examine the factual basis of the defendant’s claim. If the trial
                court determines that the claim lacks merit or pertains only to matters of trial strategy,
                then the court need not appoint new counsel and may deny the pro se motion. However,
                if the allegations show possible neglect of the case, new counsel should be appointed.”
                Moore, 207 Ill. 2d at 77-78.
       As this court has repeatedly recognized, the goal of any Krankel proceeding is to facilitate the
       trial court’s full consideration of a defendant’s pro se claims of ineffective assistance of trial
       counsel and thereby potentially limit issues on appeal. Patrick, 2011 IL 111666, ¶ 41; People
       v. Jocko, 239 Ill. 2d 87, 91 (2010).
¶ 30        The general subject of this appeal is the circuit court’s preliminary Krankel inquiry. As we
       explained in Moore, “[d]uring this evaluation, some interchange between the trial court and
       trial counsel regarding the facts and circumstances surrounding the allegedly ineffective
       representation is permissible and usually necessary in assessing what further action, if any, is
       warranted on a defendant’s claim.” Moore, 207 Ill. 2d at 78. Thus, the trial court may inquire
       with trial counsel about the facts and circumstances surrounding the defendant’s allegations.
       Moore, 207 Ill. 2d at 78. The court may also briefly discuss the allegations with defendant.
       Moore, 207 Ill. 2d at 78. Finally, the trial court is permitted to base its evaluation of the
       defendant’s pro se allegations of ineffective assistance of counsel on its knowledge of defense
       counsel’s performance at trial. Moore, 207 Ill. 2d at 79.
¶ 31        The specific question presented here is the proper resolution of errors made by the circuit
       court when conducting the preliminary Krankel hearing. The parties agree that the circuit court
       erred in permitting the State’s adversarial participation in the preliminary inquiry when


                                                     -6-
       defendant appeared pro se, and the court further erred in relying on matters outside the record,
       i.e., its knowledge of Welch’s performance in other criminal cases. The parties disagree,
       however, on how those errors should be addressed and whether they are harmless beyond a
       reasonable doubt.
¶ 32        We first address the circuit court’s error in permitting the State’s adversarial participation
       at the preliminary Krankel inquiry. We note that the parties’ respective positions on this issue
       mirror a conflict in the appellate court. We now address that conflict.
¶ 33        Defendant directs our attention to the Appellate Court, Second District’s decision in
       People v. Fields, 2013 IL App (2d) 120945. In Fields, the circuit court at the preliminary
       Krankel hearing permitted the State to argue against, or otherwise rebut, each of the
       defendant’s claims of ineffective assistance of counsel. The State also made argument in
       support of defense counsel’s explanations of his actions at the defendant’s trial. Fields, 2013
       IL App (2d) 120945, ¶¶ 22, 41.
¶ 34        The appellate court in Fields observed that case law did not suggest that the State should be
       an active participant in a preliminary Krankel inquiry. To the contrary, the Fields court
       observed that in most instances “virtually no opportunity for State participation is offered
       during the preliminary inquiry.” Fields, 2013 IL App (2d) 120945, ¶ 40. Accordingly, the court
       concluded that the State should be limited to a de minimis role in the preliminary Krankel
       inquiry to limit the risk that the inquiry would be transformed into an adversarial proceeding
       with both the State and trial counsel opposing defendant. Fields, 2013 IL App (2d) 120945,
       ¶ 40. After reviewing the record, the appellate court in Fields concluded:
                “Where the trial court, at various times, allowed both defense counsel and the State to
                assert that defendant’s claims warranted no further investigation, the hearing changed
                from one consistent with Krankel and its progeny to an adversarial hearing where
                defendant, without waiving his right to be represented, was forced, unrepresented, to
                argue the merits of his claims.” Fields, 2013 IL App (2d) 120945, ¶ 41.
¶ 35        Ultimately, the Fields court rejected the State’s argument that its improper adversarial
       participation in the preliminary Krankel inquiry was harmless when the trial court’s reasoning
       for denying the defendant’s ineffective assistance claims was correct. Fields, 2013 IL App (2d)
       120945, ¶ 42. Rather, the Fields court decided to adopt the remedy used in other decisions
       when the preliminary Krankel hearing “morphed into an adversarial hearing with the State
       participating and the defendant appearing pro se,” specifically, reversing and remanding to the
       circuit court for a new preliminary inquiry before a different judge without the State’s
       adversarial participation. Fields, 2013 IL App (2d) 120945, ¶ 42 (citing People v. Cabrales,
       325 Ill. App. 3d 1, 6 (2001)).
¶ 36        In contrast, the State relies on the Appellate Court, Fourth District’s opinion in this case,
       reaching the opposite conclusion on analogous facts. 2013 IL App (4th) 120981.1 As noted
       above, the circuit court here improperly allowed the State to participate in an adversarial role in
       the preliminary Krankel hearing while defendant appeared pro se. The circuit court also erred
       when it relied on matters outside the record when evaluating defendant’s claims. 2013 IL App
       (4th) 120981, ¶¶ 51-54.

          1
           On rehearing, the appellate court in this case acknowledged the contrary holding of Fields but
       “decline[d] to go so far based on the facts of this case.” 2013 IL App (4th) 120981, ¶ 63.

                                                    -7-
¶ 37        Although finding that the circuit court erred in allowing the State’s adversarial role and
       relying on matters outside the record during the preliminary Krankel inquiry, the appellate
       court here nevertheless found that the errors were harmless beyond a reasonable doubt. The
       court explained that the errors were harmless because the circuit court thoroughly examined
       the factual matters and questioned both defendant and his trial counsel in a fair and impartial
       manner. The court reasoned that the circuit court could have “easily denied defendant’s request
       for new counsel based on its own investigation of the facts in open court.” 2013 IL App (4th)
       120981, ¶ 56. The appellate court also reviewed, and rejected, the merits of two specific claims
       of ineffective assistance of counsel raised by defendant on direct appeal. 2013 IL App (4th)
       120981, ¶¶ 57-60.
¶ 38        Having carefully reviewed both decisions, we find that Fields better comports with our
       Krankel jurisprudence when a circuit court erroneously permits the State’s adversarial
       participation at the preliminary inquiry. The common law procedure available under Krankel is
       intended to address fully a defendant’s pro se posttrial claims of ineffective assistance of
       counsel and thus potentially limit issues on appeal. Patrick, 2011 IL 111666, ¶ 41; Jocko, 239
       Ill. 2d at 91. By initially evaluating the defendant’s claims in a preliminary Krankel inquiry,
       the circuit court will create the necessary record for any claims raised on appeal. See Nitz, 143
       Ill. 2d at 134-35 (reviewing the record of the preliminary inquiry to assess defendant’s claims
       on appeal); Moore, 207 Ill. 2d at 81 (explaining that failure to conduct a preliminary Krankel
       inquiry precludes appellate review). For these reasons, we believe that a preliminary Krankel
       inquiry should operate as a neutral and nonadversarial proceeding. Because a defendant is not
       appointed new counsel at the preliminary Krankel inquiry, it is critical that the State’s
       participation at that proceeding, if any, be de minimis. Certainly, the State should never be
       permitted to take an adversarial role against a pro se defendant at the preliminary Krankel
       inquiry.
¶ 39        As Fields similarly determined, the purpose of Krankel is best served by having a neutral
       trier of fact initially evaluate the claims at the preliminary Krankel inquiry without the State’s
       adversarial participation, creating an objective record for review. This goal, however, is
       circumvented when the circuit court essentially allows the State to bias the record against a
       pro se defendant during the preliminary Krankel inquiry. A record produced at a preliminary
       Krankel inquiry with one-sided adversarial testing cannot reveal, in an objective and neutral
       fashion, whether the circuit court properly decided that a defendant is not entitled to new
       counsel. See Patrick, 2011 IL 111666, ¶ 39 (noting that “Krankel serves the narrow purpose of
       allowing the trial court to decide whether to appoint independent counsel to argue a
       defendant’s pro se posttrial ineffective assistance claims”). This, however, is precisely what
       occurred in this case.
¶ 40        Here, the circuit court permitted the State to question defendant and his trial counsel
       extensively in a manner contrary to defendant’s pro se allegations of ineffective assistance of
       counsel and to solicit testimony from his trial counsel that rebutted defendant’s allegations. In
       other words, the circuit court allowed the State to confront and challenge defendant’s claims
       directly at a proceeding when defendant was not represented by counsel. The State also
       presented evidence and argument contrary to defendant’s claims and emphasized the
       experience of defendant’s trial counsel. Thus, as in Fields, the State and defendant’s trial
       counsel effectively argued against defendant at a proceeding when he appeared pro se. As we
       explained above, this is contrary to the intent of a preliminary Krankel inquiry. Cognizant of

                                                   -8-
       the rationale of Krankel and its progeny, we cannot conclude that the circuit court’s error in
       this case was harmless beyond a reasonable doubt.
¶ 41       Although the parties agree that the circuit court committed further error in this case by
       relying on matters outside the record, we have concluded that the circuit court committed
       reversible error when it permitted the State to participate in an adversarial fashion during the
       preliminary Krankel inquiry. Consequently, we limit our holding in this case to that error.
¶ 42       The State’s reliance on our decision in People v. Nitz, 143 Ill. 2d 82 (1991), in support of its
       harmless-error argument is misplaced. In Nitz, we held that the circuit court’s failure to appoint
       new counsel for an evidentiary hearing under Krankel was harmless beyond a reasonable
       doubt. Nitz, 143 Ill. 2d at 135.
¶ 43       In stark contrast to this case, however, the circuit court in Nitz held a proper preliminary
       inquiry under Krankel and then concluded that an evidentiary hearing was warranted. The
       circuit court in Nitz erred, though, when it failed to appoint new counsel at the evidentiary
       hearing. After observing that the defendant’s underlying ineffective assistance claims were
       rebutted by his proposed witnesses’ testimony at that hearing, we concluded that the circuit
       court’s error was harmless beyond a reasonable doubt. Nitz, 143 Ill. 2d at 134-35.
¶ 44       Unlike this case, in Nitz there was no concern with the adequacy of the record from the
       preliminary Krankel proceeding or with the manner in which the proceeding was conducted.
       Instead, the contested error in Nitz occurred during the second stage of the Krankel proceeding,
       when defendant was represented by counsel, and after the circuit court held a proper
       preliminary inquiry. Accordingly, we find that our decision in Nitz does not control the
       outcome of this case.
¶ 45       The State is concerned that our endorsement of Fields will constitute a new type of
       reversible structural error. The State’s concern is unfounded. Notably, defendant has not
       argued in this case that the circuit court’s error constituted structural error. Moreover, Fields
       did not find that the State’s improper adversarial participation in a preliminary Krankel hearing
       was structural error.
¶ 46       Finally, we address the remedy in this case. As we have explained, the purpose of Krankel
       is best served by having a neutral trier of fact initially evaluate the claims at the preliminary
       Krankel inquiry without the State’s adversarial participation, creating an objective record for
       review. Here, the State’s improper adversarial participation at that inquiry effectively thwarted
       that purpose. We thus believe the appropriate remedy is to remand for a new preliminary
       Krankel inquiry before a different judge and without the State’s adversarial participation.
       Fields, 2013 IL App (2d) 120945, ¶ 42.

¶ 47                                        CONCLUSION
¶ 48       The circuit court erred when it allowed the State’s adversarial participation in the
       preliminary Krankel inquiry. For the reasons explained above, we reverse the appellate court’s
       judgment finding that error harmless beyond a reasonable doubt. We remand the cause to the
       circuit court with instructions.

¶ 49      Reversed and remanded with instructions.



                                                    -9-